                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA
   Plaintiff,                                       Criminal no. 19-647 (RAM)
                 v.

 EDGARDO SANCHEZ SOSA(1)
   Defendant.
              MOTION REQUESTING MODIFICATION OF RELEASE CONDITIONS

TO THE HONORABLE COURT:

       Comes now the defendant, Mr. Sanchez Sosa, and respectfully states and prays as follows:

       1.      Mr. Sanchez Sosa is currently on bond pending the resolution of his criminal matter.

       2.      This Court has granted his previous requests for modifications to the release

conditions for various reasons.

       3.      Mr. Sanchez Sosa is requesting authorization to travel to San Juan on Saturday

December 7, 2019, to be present at an appointment to secure his children’s passports.

       4.      Additionally, he is requesting that on that same day, Saturday December 7, 2019,

he is also provided authorization to travel to Villa Carolina to perform electrical work in a client’s

property that has contracted his service.

       5.      Finally, Mr. Sanchez Sosa is requesting authorization to continue to finalize his

move from his metropolitan area home and requires that he be allowed to continue working on this

task on Sunday, December 8, 2019.

       WHEREFORE, it is respectfully requested that this Honorable Court authorize Mr.

Sanchez Sosa to accomplish these tasks this Saturday December 7, 2019, and Sunday December

8, 2019, that he accomplishes these tasks from 8:00 am – 7:00 pm.

       RESPECTFULLY SUBMITTED.
       In San Juan, Puerto Rico, this 3rd day of December 2019.

       I HEREBY CERTIFY, that on this date the present document has been filed electronically

and will be available for viewing and downloading from the Court’s CFM/ECF system by U.S.

Attorney’s Office, or the public.

                                      s/ Diego H. Alcalá Laboy
                                       Diego H. Alcalá Laboy
                                           P.O. Box 12247
                                         San Juan, PR 00914
                                         Tel.: (787) 432-4910
                                       USDC-PR No. 300504
                                    dalcala@defensorialegal.com
